                 Case 2:19-cr-00259-JCC Document 55 Filed 01/22/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0259-JCC
10                             Plaintiff,                    ORDER
11          v.

12   RYAN S. HERNANDEZ,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ motions to seal (Dkt. Nos. 41, 44)
16   exhibits to their sentencing memoranda. The Court hereby GRANTS the motions for the reasons
17   explained herein.
18          The Court starts from the position that there is a strong presumption of public access to
19   documents filed in criminal proceedings. See United States v. Carpenter, 923 F.3d 1172, 1178–
20   79 (9th Cir. 2019). Documents may be sealed from the public only for compelling reasons that
21   outweigh the public’s interest in disclosure. Carpenter, 923 F.3d at 1179; see United States v.
22   Doe, 870 F.3d 991, 998 (9th Cir. 2017); Oregonian Publ’g Co. v. U.S. Dist. Ct. for Dist. of Or.,
23   920 F.2d 1462, 1466 (9th Cir. 1990). Here, the Government seeks to maintain under seal
24   educational records, a declaration from a mental health treatment coordinator, and records of
25   Internet and phone activity. (See Dkt. No. 42.) The Court finds that Mr. Hernandez and third
26   parties have strong privacy interests in the information contained therein, which outweigh the


     ORDER
     CR19-0259-JCC
     PAGE - 1
               Case 2:19-cr-00259-JCC Document 55 Filed 01/22/21 Page 2 of 2




 1   public’s right of access. Similarly, Mr. Hernandez seeks to maintain under seal his psychological

 2   evaluations and other mental health treatment records. (See Dkt. Nos. 45, 46, 47.) These records

 3   contain highly personal medical information, the disclosure of which could be harmful and is not

 4   necessary to assist the public in understanding the basis for the sentence. Accordingly, Mr.

 5   Hernandez has demonstrated a compelling reason to seal that outweighs the public’s interest in

 6   disclosure. The Clerk is DIRECTED to maintain Docket Numbers 42, 45, 46, and 47 under seal.

 7          DATED this 22nd day of January 2021.




                                                          A
 8

 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0259-JCC
     PAGE - 2
